DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Link et al. (2019/0176729).  Regarding independent claim 1, Link teaches (Fig. 1) a power supply system for a vehicle, the power supply system, comprising: a high-voltage battery pack including: a battery housing (18); a battery cell (20) provided in the battery housing; a power relay assembly (PRA) (H1, H2, S) electrically connected to the battery cell; a first battery connector provided at a first (right) side of the battery housing; a connecting member (wires between elements) configured to electrically connect the power relay assembly and the first battery connector; and a second battery connector electrically connected to the power relay assembly and provided at a second (left or top left) side of the battery housing; a first junction box (LE2) electrically connected to a first power electronic module (first motor) of a vehicle and provided with a first junction box connector; a first battery connecting cable (wires between elements) configured to electrically connect the first junction box connector and the first battery connector; and a second battery connecting cable (wires between 
Regarding claim 2, Link teaches a second junction box (charger socket, 26 or LE1) electrically connected to the second power electronic module of the vehicle and provided with a second junction box connector, wherein the second battery connecting cable (wires between elements) electrically connects the second junction24Attorney Docket No. 058294-801001US (Patent)box connector and the second battery connector.
Regarding claim 3, Link teaches a busbar provided in the second junction box (LE1) and electrically connected to the second junction box connector, wherein the second power electronic module of the vehicle is electrically connected to the busbar. (Fig. 1)
Regarding claim 4, Link teaches a high-speed charging unit (inside 26) provided in the second junction box (26).
Regarding claim 6, Link teaches a low-speed charging unit (28) provided outside the high-voltage battery pack independently of the second junction box and electrically connected to the high-voltage battery pack. ([0032])
Regarding claim 11, Link teaches the connecting member including at least one of a cable and a busbar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (2019/0176729).  Regarding claim 5, Link teaches the high-speed charging unit (inside 26) including a high-speed charging connector (26a and 26b) provided in the second junction box (26) and electrically connected to a high-speed charging relay (D1), but fails to explicitly teach the high-speed charging relay being provided in the second junction box.  Regarding claims 8 and 10, Link teaches a low-speed charging unit (28), but fails to explicitly teach it located in the battery housing as claimed.  Regarding all three claims, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the relay (D1) into the second junction box (26) and rearrange the low-speed charging unit (28) into an edge region (upper right corner) of the battery housing and adjacent to the power relay assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (2019/0176729) as applied to claims 1, 2, 4, 6, and 8 above, and further in view of Styles (11,139,522).  Link teaches the power supply system as described above, including the low-speed charging unit (28) including a base member (inside 28) disposed outside the battery housing (18), and a low-speed charging connector (28a and 28b) provided on the base member and electrically connected to the power relay assembly. ([0032])  Link fails to explicitly teach the low-speed charging unit including a fuse.  Styles teaches a similar power supply system to that of Link.  Styles teaches a fuse provided on a charging unit configured to selectively cut off a . 
Regarding claim 9, Link fails to explicitly teach the low-speed charging unit being inside the battery housing, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the low-speed charging unit (28) into the battery housing (18), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (2019/0176729) and Chidester et al. (2017/0005371).  Link teaches the power supply system as described above.  Link also teaches (Fig. 1) the first and second power electronic modules (LE2, LE1) comprising a power supply of a drive unit (i.e. wheel motor, not pictured; [0030]).  Link fails to explicitly teach all of what the claimed first and second power electronic modules includes.  Chidester teaches a similar power supply system (Fig. 1) to that of Link.  Chidester teaches an electronic module comprising a motor (14) for a wheel (15) of a vehicle, and an inverter (12) connected to the motor and configured to convert DC power, which is supplied from a high-voltage battery pack (11), into alternating current power. ([0043])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Chidester’s electronic module (12, 14, 15) into Link’s invention for Link’s (LE1, LE2), since it involves a mere simple substitution of one circuit configuration for another to perform the same function of supplying vehicle battery power to a wheel motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-5-2021 

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836